Appeal from a *1025judgment of the Supreme Court (Mugglin, J.), rendered January 13, 1992 in Delaware County, convicting defendant upon his plea of guilty of the crime of manslaughter in the first degree.
Defendant contends on this appeal that the sentence of 8Y3 to 25 years’ imprisonment that he received upon his plea of guilty is harsh and excessive. Although defendant’s sentence was the harshest possible for the crime to which he pleaded guilty, he was allowed to plead guilty to the reduced charge of manslaughter in the first degree in satisfaction of an indictment charging the more serious crime of murder in the second degree. Further, defendant pleaded guilty knowing that he would receive the sentence ultimately imposed. Given these facts, as well as defendant’s criminal record, we find no reason to disturb the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Weiss, P. J., Levine, Mercure and Mahoney, JJ., concur. Ordered that the judgment is affirmed.